Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Brett Schenck on 7/20/2022.
The application has been amended as follows: 
Claims 1-5, 7-11, 13-15, 22, and 23 have been cancelled. 
Claims 17 and 21 have been amended below.
Claims 24-37 have been added as a new claims below.

Claim 17
17. (currently amended) A computer-implemented method for providing notifications and communication based on a patient entering into a geofenced area around a facility that offers healthcare services, the method comprising the following operations performed by at least one computer processor: 
a) creating a geofenced area associated with a mobile device and a location that has the facility, wherein the patient is associated with the mobile device;
b) storing the geofenced area in a data store;
c) determining when the mobile device has crossed or entered the geofenced area;
d) sending a notification to 
e) outputting the notification to the mobile device when the location data of the mobile device is determined to be within the geofenced area that corresponds to the facility; 
f)  prior to outputting the notification to the mobile device, determining if the patient had the at least one healthcare service within a predetermined time ago and preventing the outputting of the notification upon determining that the patient had the at least one healthcare service within a predetermined time ago; and
g) prior to outputting the notification to the mobile device, determining that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient and preventing the outputting of the notification upon determining that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient, 
wherein the notification includes that the location offers the at least one healthcare service that can be received on an unscheduled basis, wherein the notification includes whether or not the at least one healthcare service is covered by the patient’s insurance.

Claim 21
21. (currently amended) The computer-implemented method of claim 17, further comprising:
h) storing 
i) displaying 




Claim 24
24. (new) The computer-implemented method of claim 17, wherein the notification includes where in the location the at least one healthcare service is offered.

Claim 25
25. (new) The computer-implemented method of claim 17, wherein the notification includes the wait time at the facility for the at least one health care service.

Claim 26
26. (new) A non-transitory computer-readable storage medium storing executable instructions for providing notifications and communication to a patient based on a patient entering into a geofenced area around a facility that offers healthcare services, that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: 
a) create a geofenced area associated with a mobile device and a location that has the facility, wherein the patient is associated with the mobile device;
b) store the geofenced area in a data store;
c) determine when the mobile device has crossed or entered the geofenced area;
d) sending a notification to the mobile device, wherein the notification includes a message that the particular healthcare service is due for the patient, wherein the notification further includes prompting the patient to request or place an order for the particular healthcare service by displaying an order button on a display of the mobile device that communicates to the user that the order button is for ordering the particular healthcare service by pressing the order button;
e) output the notification to the mobile device when the location data of the mobile device is determined to be within the geofenced area that corresponds to the facility;
f)  prior to outputting the notification to the mobile device, determine if the patient had the at least one healthcare service within a predetermined time ago and preventing the outputting of the notification upon determining that the patient had the at least one healthcare service within a predetermined time ago; and
g) prior to outputting the notification to the mobile device, determine that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient and preventing the outputting of the notification upon determining that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient, 
wherein the notification includes that the location offers the at least one healthcare service that can be received on an unscheduled basis, wherein the notification includes whether or not the at least one healthcare service is covered by the patient’s insurance.

Claim 27
27. (new) The non-transitory computer-readable storage medium of claim 26, wherein the notification includes that the location offers the at least one healthcare service that can be received on an unscheduled basis.

Claim 28
28. (new) The non-transitory computer-readable storage medium of claim 26, wherein the notification includes where in the location the at least one healthcare service is offered.

Claim 29
29. (new) The non-transitory computer-readable storage medium of claim 26, wherein the notification includes one of or both the cost of the at least one healthcare service and the out-of-pocket cost by the patient of the at least one healthcare service.



Claim 30
30. (new) The non-transitory computer-readable storage medium of claim 26, wherein the notification includes the wait time at the facility for the at least one health care service.

Claim 31
31. (new) The non-transitory computer-readable storage medium of claim 26, wherein the notification includes when the patient should not receive the at least one healthcare service for other medical reasons.

Claim 32
32. (new) The non-transitory computer-readable storage medium of claim 26, further comprising prior to outputting the notification to the mobile device, determining that the at least one healthcare service should not be provided to the patient and preventing the outputting of the notification upon determining that the at least one healthcare service should not be provided to the patient.

Claim 33
33. (new) The non-transitory computer-readable storage medium of claim 32, wherein determining that the at least one healthcare service should not be provided to the patient is based on the medical history of the patient.

Claim 34
34. (new) The non-transitory computer-readable storage medium of claim 26 to further cause the computer system to at least prior to outputting the notification to the mobile device, determine that the preference of the patient is to not output the notification and preventing the outputting of the notification upon determining that the preference of the patient is to not output the notification.

Claim 35
35. (new) The non-transitory computer-readable storage medium of claim 26 to further cause the computer system to at least prior to outputting the notification to the mobile device, determining that the at least one healthcare service is not in the insurance network of the patient and preventing the outputting of the notification upon determining that the at least one healthcare service is not in the insurance network of the patient.

Claim 36
36. (new) The non-transitory computer-readable storage medium of claim 26 to further cause the computer system to at least prior to outputting the notification to the mobile device, determining that the cost of the at least one healthcare service is not available or more than a predetermined amount at the facility and preventing the outputting of the notification upon determining that the cost of the at least one healthcare service is not available or more than a predetermined amount at the facility.

Claim 37
37. (new) A system for providing notifications and communication to a patient based on a patient entering into a geofenced area around a facility that offers healthcare services comprising:
one or more processors; and one or more memories coupled to the one or more processors, the one or memories having stored therein processor executable instructions which when executed by any set of the one or more processors, perform a process comprising:
 creating a geofenced area associated with a mobile device and a location that has the facility, wherein the patient is associated with the mobile device;
storing the geofenced area in a data store;
determining when the mobile device has crossed or entered the geofenced area;
sending a notification to the mobile device, wherein the notification includes a message that the particular healthcare service is due for the patient, wherein the notification further includes prompting the patient to request or place an order for the particular healthcare service by displaying an order button on a display of the mobile device that communicates to the user that the order button is for ordering the particular healthcare service by pressing the order button;
outputting the notification to the mobile device when the location data of the mobile device is determined to be within the geofenced area that corresponds to the facility;
 prior to outputting the notification to the mobile device, determining if the patient had the at least one healthcare service within a predetermined time ago and preventing the outputting of the notification upon determining that the patient had the at least one healthcare service within a predetermined time ago; and
prior to outputting the notification to the mobile device, determining that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient and preventing the outputting of the notification upon determining that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient, 
wherein the notification includes that the location offers the at least one healthcare service that can be received on an unscheduled basis, wherein the notification includes whether or not the at least one healthcare service is covered by the patient’s insurance.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 17, 26, and 37, the claims are deemed to be allowable over the prior art as neither Kim (KR 20200106276 A) nor Zuckerman et al. (US 20150213414 A1) nor Sadeghzadeh et al. (US 20200246543 A1) hereinafter Sade nor Zebarjadi et al. (US 20150371350 A1) nor Harris Sr (US 10650380 A1) nor Conolly (US 20200092389 A1) nor Loeb (US 20020178030 A1) either teach or suggest the claim limitations of the independent claims. 
More specifically none of the above recited prior art, generate a notification based on a user entering a geofence area, the notification that was generated including a message that the particular healthcare service is due for the patient, wherein the notification further includes prompting the patient to request or place an order for the particular healthcare service by displaying an order button on a display of the mobile device that communicates to the user that the order button is for ordering the particular healthcare service by pressing the order button, sending the notification to the client device, then controlling the output of the notification on the client device (outputting equivalent to (displaying or audible noise)) based on multiple assessments related to the user being inside the geofence, previous insurance claims, and health history, and preventing the output of the notification at the client device based on such determination. Examiner notes the importance in the steps performed, the system generates and sends the notification, but controls its output at the client device after it already sends the notification.
Kim teaches a computer-implemented method for providing notifications and communication based on a patient entering into a geofenced area around a facility that offers unscheduled healthcare services (Examiner respectfully notes that hospitals are well known to provide unscheduled healthcare services), the method comprising the following operations performed by at least one computer processor: (Page 2: Description; Page 3 ¶ 5-6 & ¶ 12;  method for providing push messages to a user based on a hospital geofence) a) creating a geofenced area (geofence around hospital exists and therefore it was created) associated with a mobile device (Page 5 ¶ 15; determining if the client terminal is within or outside the geofence) and a location that has the facility,(hospital) wherein the patient is associated with the mobile device (patient terminal); (Page 2: Description; Page 3 ¶ 5-6 & ¶ 12;  method for providing push messages to a user based on a hospital geofence) b) storing the geofenced area in a data store; (geofence around hospital exists and therefore it was created, and since it doesn’t disappear then it must be stored) c) determining when the mobile device has crossed or entered the geofenced area; (Page 5 ¶ 15; determining if the patient terminal is within or outside the geofence) d) sending a notification to or retrieving the notification (push message) from the mobile device, (Page 2: Description; Page 3 ¶ 5-6 & ¶ 12;  method for providing push messages to a user based on a hospital geofence)  e) outputting the notification to the mobile device when the location data of the mobile device is determined to be within the geofenced area (Page 5 ¶ 15; determining if the client terminal is within or outside the geofence)  that corresponds to the facility (Page 2: Description; Page 3: ¶ 2; Page 4 ¶ 6-7; Page 6 ¶ 12: sending messages to the client terminal including information such as  hospital waiting time, alternate facilities based on long waiting time)
	Kim is different in that Kim does not disclose d) sending a notification to the mobile device, wherein the notification includes a message that the particular healthcare service is due for the patient, wherein the notification further includes prompting the patient to request or place an order for the particular healthcare service by displaying an order button on a display of the mobile device that communicates to the user that the order button is for ordering the particular healthcare service by pressing the order button; e) output the notification to the mobile device when the location data of the mobile device is determined to be within the geofenced area that corresponds to the facility; f)  prior to outputting the notification to the mobile device, determine if the patient had the at least one healthcare service within a predetermined time ago and preventing the outputting of the notification upon determining that the patient had the at least one healthcare service within a predetermined time ago; and g) prior to outputting the notification to the mobile device, determine that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient and preventing the outputting of the notification upon determining that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient, 
Sade teaches d) sending a notification to or retrieving the notification from the mobile device, (0041; 0044; sending a notification to the user)
 wherein the notification includes a message that the particular healthcare service is due for the patient, (0044; time range falls below a threshold)Docket No. GEOFENCE2
wherein the notification further includes prompting the 3patient to request or place an order for the particular healthcare service (0044; automatically creating a notification message with a template for scheduling an appointment (equivalent to place an order for the particular healthcare service) in response to a user’s time range falling below a threshold since an adverse action occurred (equivalent to particular healthcare service is due))
Zebarjadi teaches wherein the notification (information displayed on the user interface) further includes prompting (indicating button is for requesting medical services) the 3patient to request or place an order for the particular healthcare service by displaying an order button (button to request medical services) on a display (patient device interface) of the mobile device that communicates to the user that the order button is for ordering the particular healthcare service (requesting medical services using button) by pressing the order button; (0036; 0074-0075; ordering by a user of a user device, medical services using a button on the interface)
Harris Sr teaches in block 502, an inquiry is conducted to determine if the alert notification is to be suppressed or prevented. In one example, the determination can be made by the evaluation module 156 or another portion of the evaluation computer 106. For example, certain merchants may not wish to receive alert notification messages. The database can include a table of merchants that do not wish to receive the alert notification message which can be searchable by the merchant ID. The evaluation module 156 can compare the merchant ID from the request 212 to the table of merchant IDs for merchants that want the alert notification message suppressed. A match would represent that that merchant identified in the request 212 does not want to receive the alert notification message. If the alert notification message is to be prevented, the YES branch can be followed to block 360 of FIG. 3B, where a copy of the modified electronic product request 212, or the data therein, can be stored in the purchased products table in the database 182. In certain example embodiments, the electronic product request 212 and modified electronic product request 212 can be any one of a healthcare claim transaction, prescription claim request, prescription billing request, healthcare order transaction, or e-prescription request (e.g., electronic prescription order transaction, e-script, or e-prescription). If the alert notification message is not to be prevented, the NO branch is followed to block 504.
Conolly teaches wherein the notification includes that the location offers at least one healthcare service that can be received on an unscheduled basis (0025-0027; providing a notification to a user in a defined zone, that a clinic nearby has walk-in availability)
Loeb teaches and f) prior to outputting the notification to the mobile device, (prior to displaying the results) determining that the quality of the at least one healthcare service at the facility is not adequate (0023; 0064-0066; displaying only the locations that accept the users coverage, and therefore does not display information for locations that do not accept the users coverage (equivalent to not adequate))  and preventing the outputting of the notification upon determining that the quality of the at least one healthcare service at the facility is not adequate. (0023; 0064-0066; displaying only the locations that accept the users coverage, and therefore does not display information for locations that do not accept the users coverage (equivalent to not adequate))
Sade, Zebarjadi, Harris Sr, Conolly, Loeb do not disclose the limitations completely in a way that would be considered “reasonable in the combination” and therefore do not disclose d) sending a notification to the mobile device, wherein the notification includes a message that the particular healthcare service is due for the patient, wherein the notification further includes prompting the patient to request or place an order for the particular healthcare service by displaying an order button on a display of the mobile device that communicates to the user that the order button is for ordering the particular healthcare service by pressing the order button; e) output the notification to the mobile device when the location data of the mobile device is determined to be within the geofenced area that corresponds to the facility; f)  prior to outputting the notification to the mobile device, determine if the patient had the at least one healthcare service within a predetermined time ago and preventing the outputting of the notification upon determining that the patient had the at least one healthcare service within a predetermined time ago; and g) prior to outputting the notification to the mobile device, determine that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient and preventing the outputting of the notification upon determining that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient, 

In the examiners opinion it would not have been obvious to one of ordinary skill in the art to modify the teachings of the above recited prior art to fully teach “a) create a geofenced area associated with a mobile device and a location that has the facility, wherein the patient is associated with the mobile device; b) store the geofenced area in a data store; c) determine when the mobile device has crossed or entered the geofenced area; d) sending a notification to the mobile device, wherein the notification includes a message that the particular healthcare service is due for the patient, wherein the notification further includes prompting the patient to request or place an order for the particular healthcare service by displaying an order button on a display of the mobile device that communicates to the user that the order button is for ordering the particular healthcare service by pressing the order button; e) output the notification to the mobile device when the location data of the mobile device is determined to be within the geofenced area that corresponds to the facility; f)  prior to outputting the notification to the mobile device, determine if the patient had the at least one healthcare service within a predetermined time ago and preventing the outputting of the notification upon determining that the patient had the at least one healthcare service within a predetermined time ago; and g) prior to outputting the notification to the mobile device, determine that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient and preventing the outputting of the notification upon determining that the at least one healthcare service should not be provided to the patient based on one or more insurance claims of the patient, wherein the notification includes that the location offers the at least one healthcare service that can be received on an unscheduled basis, wherein the notification includes whether or not the at least one healthcare service is covered by the patient’s insurance”

Therefore, independent claims 17, 26, and 37 are deemed to be allowable over the prior art and dependent claims 18-21, 24-15, and 17-36 are deemed to be allowable in light of their dependency from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451